In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Lerner, J.), dated March 14, 1990, which, upon granting an application by the defendant to dismiss the complaint for failure to comply with the notice provisions of Administrative Code of the City of New York § 7-201 (c) (2), dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The fact that the City had attempted routine maintenance of the road where an accident occurred does not relieve the plaintiffs of their obligation to comply with the written notice provision of the City’s Administrative Code (see, Zigman v Town of Hempstead, 120 AD2d 520, 521). The alleged defect was the type of physical condition which would not ordinarily come to the attention of the municipality without notice (see, Monteleone v Incorporated Vil. of Floral Park, 74 NY2d 917, 919; Buccellato v County of Nassau, 158 AD2d 440, 441; cf., Hughes v Jahoda, 75 NY2d 881, 883). Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.